Case 3:18-cr-00031-RLY-MPB Document 40 Filed 12/04/18 Page 1 of 2 PageID #: 99




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION



UNITED STATES OF AMERICA                       )
           Plaintiff,                          )
                                               )
V.                                             )              3:18-cr-31-RLY-MPB
                                               )
JOHN P. HONNIGFORD                             )
           Defendant.                          )


                             MOTION TO CONTINUE TRIAL DATE

        Comes now the defendant, by counsel, and would show to the court as follows:

     1. The trial of this cause is currently assigned for January 7, 2019.

     2. That an expert hired by the Defendant has not yet prepared his report. That the Defendant

is in need of additional time in which to obtain that report and to attempt to resolve this matter

without the necessity of trial.

        WHEREFORE, the Defendant prays that the Court vacate the trial date of January 7, 2019,

and reassign the same.

                                                           KEATING & LaPLANTE, LLP

                                                       BY: /s/ Michael C. Keating
                                                           Michael C. Keating, #5100-82
                                                           101 N.W. First Street, Suite 116
                                                           P.O. Box 3556
                                                           Evansville, IN 47734-3556
                                                           Telephone: (812) 463-6093
                                                            Facsimile: (812) 463-6094
                                                            www.keatingandlaplante.com




                                                   1
Case 3:18-cr-00031-RLY-MPB Document 40 Filed 12/04/18 Page 2 of 2 PageID #: 100




                                    CERTIFICATE OF SERVICE

        I hereby certify that on December 4th, 2018, a copy of the foregoing Motion to Continue
 Trial Date was filed electronically. Notice of this filing will be sent to the following parties by
 operation of the Court’s CM/ECF system.

 Todd Shellenbarger, Assistant U.S. Attorney
 101 NW MLK Jr. Blvd.
 Suite 250
 Evansville, IN 47708

        I hereby certify that on December 4th, 2018, a copy of the foregoing Motion to Continue
 Trial Date was mailed, by first-class U.S. Mail, postage prepaid and addressed to the following:

 No manual recipients


                                               /s/ Michael C. Keating
                                               Michael C. Keating, #5100-82




 KEATING & LaPLANTE, LLP
 101 N.W. First Street, Suite 116
 P.O. Box 3556
 Evansville, IN 47734-3556
 Telephone: (812) 463-6093
 Facsimile: (812) 463-6094
 www.keatingandlaplante.com

 ATTORNEYS FOR DEFENDANT




                                                  2
